internal_revenue_service number release date index number --------------------------------- -------------------------------------------- -------------------------- -------------------------------------- ----------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-126984-06 date date ------------- ------------------ -------------------------------------------- legend x --------------------------------------------------- state gp dear ---------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling that amounts included in income by x under sec_951 and sec_1293 of the internal_revenue_code will be treated as qualifying_income under sec_7704 facts x is a state limited_partnership x contemplates becoming a publicly_traded_partnership ptp as defined in sec_7704 gp a state limited_liability_company is the general_partner in x limited_partner interests in x are held by qualified institutional buyers as defined in rule 144a of the securities act of as amended the securities act and by accredited investors as defined in rule a of the securities act certain limited_partner interests in x were also sold outside the united_states pursuant to regulation s under the securities act in addition x plans to conduct an initial_public_offering the limited partners in x will receive schedules k-1 with respect to their interests in x x intends to be taxed as a partnership rather than as an association or a ptp which is taxable as a corporation under sec_7704 by relying on the exception in sec_7704 plr-126984-06 x has invested and will continue to invest the majority of its assets in the equity of a substantial number of foreign entities subsidiaries subsidiaries will be treated as corporations for united_states federal_income_tax purposes and most subsidiaries will issue instruments commonly known as collateralized debt obligations cdos cdo issuers typically invest all or substantially_all of their capital in fixed income assets including the debt securities of a wide range of issuers accordingly the income they generate consists mostly of interest_income which constitutes foreign_personal_holding_company_income under sec_954 and is subpart_f_income under sec_952 subsidiaries will be classified for united_states federal_income_tax purposes as controlled_foreign_corporations cfcs or passive foreign investment companies pfics depending on the percentage of ownership by x and other united_states persons although it is expected that subsidiaries will be cfcs in most instances x will make a qualified_electing_fund qef election for any subsidiary that is characterized as a pfic with respect to x x will invest in at least one other corporate subsidiary that is not a cdo issuer but may generate subpart_f_income or income that is effectively connected with the conduct of a united_states trade_or_business x may also receive income from subsidiaries that is not properly characterized as subpart_f_income or as pfic ordinary_income or net_capital_gain x represents that it would not be described in sec_851 if it were a domestic_corporation specifically x represents that x is not registered or required to register under the investment_company act of the act as a management company or unit_investment_trust does not have in effect and is not required to have in effect an election under the act to be treated as a business_development_company and is not a common_trust_fund or similar fund excluded by sec_3 of the act from the definition of investment_company this is a material representation upon which this ruling is based law and analysis sec_7704 provides that except as provided in sec_7704 a ptp will be treated as a corporation sec_7704 defines a ptp as a partnership if interests in the partnership are traded on an established_securities_market or interests in the partnership are readily_tradable on a secondary market or the substantial equivalent thereof under sec_7704 if percent or more of the gross_income of a ptp for a taxable_year consists of qualifying_income sec_7704 does not apply to the ptp for the taxable_year sec_7704 provides that qualifying_income includes any income that would qualify under sec_851 or sec_856 plr-126984-06 sec_7704 provides that sec_7704 does not apply to any partnership that would be described in sec_851 if such partnership were a domestic_corporation sec_851 defines qualifying_income for a regulated_investment_company ric in relevant part as dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stock_or_securities as defined in sec_2 of the investment_company act of as amended or foreign_currencies or other income including but not limited to gains from options futures or forward contracts derived with respect to the ric’s business of investing in such stock securities or currencies sec_851 further provides that for purposes of sec_851 there shall be treated as dividends amounts included in gross_income under sec_951 or sec_1293 for the taxable_year to the extent that under sec_959 or sec_1293 as the case may be there is a distribution out of the earnings_and_profits of the taxable_year that are attributable to the amounts so included sec_952 defines subpart_f_income to include foreign_base_company_income determined under sec_954 under sec_954 foreign_base_company_income includes foreign_personal_holding_company_income determined under sec_954 sec_954 defines foreign_personal_holding_company_income to include dividends interest royalties rents and annuities subsidiaries’ investments in fixed income assets including debt securities will produce interest_income that may generate foreign_personal_holding_company_income under sec_954 which is subpart_f_income x would therefore include in income the sum of its respective pro_rata share of each subsidiary’s subpart_f_income if the subsidiary is a cfc with respect to x for the taxable_year in accordance with sec_951 in addition x will include in income with respect to each subsidiary that is a pfic with respect to x its pro_rata share of the subsidiary’s ordinary_earnings and net capital_gains or qef inclusions for the taxable_year in accordance with sec_1293 sec_851 includes a specific rule providing dividend treatment for certain subpart_f inclusions and qef inclusions however subpart_f and qef inclusions will also constitute ric qualifying_income under sec_851 which states that qualifying_income includes other income derived with respect to the ric’s business of investing in stock securities or currencies the other income rule plr-126984-06 the investment by x in subsidiaries that are corporations will be an investment in stock all of x’s inclusions in gross_income from subsidiaries under sec_951 and sec_1293 will be derived from its stock ownership and will be income derived with respect to its business of investing in such stock under the other income rule_of sec_851 conclusion we conclude that amounts included in the income of x from subsidiaries under sec_951 and sec_1293 will be treated as qualifying_income under sec_851 and sec_7704 without regard to whether or the extent to which subsidiaries make distributions to x except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter furthermore this letter_ruling is dependent on the taxpayer’s representation that it would not be described in sec_851 if it were a domestic_corporation this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative enclosures copy of this letter copy for sec_6110 purposes dianna k miosi chief branch office of the associate chief_counsel passthroughs special industries sincerely
